Detailed Action
Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-12 and 14-20 are pending and are allowed based on the Examiner’s Amendment below. 
Examiner’s Amendment/Comment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment must be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Robert R. Gempeler, on 08/11/2022.

The application has been amended as follows: 
IN THE CLAIMS 
Claims 1, 14, and 20 (Amended).
Claim 13 (Canceled).

[AltContent: rect]EXAMINER’S AMENDMENT
(Currently Amended) An apparatus, comprising:
a processor;
a memory that stores code executable by the processor to:
generate a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a three-dimensional spherical representation of the total budget;
generate one or more second graphical representations of categories of sub-budgets of the total budget amount, the one or more second graphical representations comprising three-dimensional spherical representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed;
graphically present, on a first display, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first graphical representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation and a size of the first display;
dynamically resize the first graphical representation of the total budget and the one or more second graphical representations of the categories of sub-budgets of the total budget amount relative to one another in response to being presented on a second display that has a different size than the first display;
graphically alter at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget satisfying a threshold budget level such that the first graphical representation stands out visually from other graphical representations; and 
graphically alter at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount satisfying a threshold budget level for the category such that the graphically altered one or more second graphical representations stand[[s]] out visually from the first graphical representation and other second graphical representations.

(Original) The apparatus of claim 1, wherein the expensed amount of the total budget amount comprises a visually depicted area within each graphical representation.
(Original) The apparatus of claim 2, wherein the visually depicted area comprises an area within each graphical representation that is one or more of shaded, textured, and colored.
(Original) The apparatus of claim 1, wherein the first and one or more second graphical representations are configured to dynamically enlarge and shrink, relative to one another, based on sizes of the displays that the first and one or more second graphical representations are presented on.
 (Original) The apparatus of claim 1, wherein the code is further executable by the processor to:
receive a selection of one of the one or more second graphical representations; and
present a new graphic depicting the selected one of the one or more second graphical representations and one or more third graphical representations adjacent to the selected one of the one or more second graphical representations, the one or more third graphical representations depicting individual expense items of the expensed amount of the selected one of the one or more second graphical representations.
(Original) The apparatus of claim 4, wherein the code is further executable by the processor to:
receive a selection of one of the one or more third graphical representations; and
present a new graphic providing summary information for the selected one of the one or more third graphical representations, the summary information comprising one or more of an expense number, a subject matter of the expense, an amount of the expense, and a date that the expense occurred.
(Original) The apparatus of claim 4, wherein the code is further executable by the processor to present historical budget information for the selected one of the one or more second graphical representations.
(Original) The apparatus of claim 1, wherein the graphical representations comprise circles and the areas of the circles are determined based at least in part on the amount of the total budgets, the number of the graphical representations, and the size of the display.
(Original) The apparatus of claim 1, wherein the graphical representations comprise spheres and the volumes of the spheres are determined based at least in part on the amount of the total budgets, the number of the graphical representations, and the size of the display.
(Original) The apparatus of claim 1, wherein the code is further executable by the processor to present top-level data adjacent to the first and second graphical representations, the top-level data comprising details for the total budget amount of the first graphical representation and the expensed amounts for each of the one or more second graphical representations.
(Original) The apparatus of claim 1, wherein the one or more second graphical representations are sized proportionately to the total budget amount of the first graphical representation such that each of the one or more second graphical representations has a size corresponding to its proportion of the total budget amount of the first graphical representation based on the total budget amount of each of the one or more second graphical representations.
(Original) The apparatus of claim 1, wherein the first and second graphical representations are colored according to the expense amounts for each graphical representation, the color determined according to whether the expense amount is within or exceeds a budgetary limit.
(Cancelled)
(Currently Amended) A computer program product, comprising a non-transitory computer readable storage medium having program code embodied therein, the program code readable/executable by a processor to:
generate a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a three-dimensional spherical representation of the total budget;
generate one or more second graphical representations of categories of sub-budgets of the total budget amount, the one or more second graphical representations comprising three-dimensional spherical representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed;
graphically on a first display, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first graphical representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation and a size of the first display; 
dynamically resize the first graphical representation of the total budget and the one or more second graphical representations of the categories of sub-budgets of the total budget amount relative to one another in response to being presented on a second display that has a different size than the first display;
graphically alter at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget satisfying a threshold budget level such that the first graphical representation stands out visually from other graphical representations; and
graphically alter at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount satisfying a threshold budget level for the category such that the graphically altered one or more second graphical representations stand[[s]] out visually from the first graphical representation and other second graphical representations.
(Original) The computer program product of claim 14, wherein the expensed amount of the total budget amount comprises a visually depicted area within each graphical representation.
(Original) The computer program product of claim 14, wherein the first and one or more second graphical representations are configured to dynamically enlarge and shrink, relative to one another, based on sizes of the displays that the first and one or more second graphical representations are presented on.
(Original) The computer program product of claim 14, wherein the program code is readable/executable by the processor to:
receive a selection of one of the one or more second graphical representations; and
present a new graphic depicting the selected one of the one or more second graphical representations and one or more third graphical representations adjacent to the selected one of the one or more second graphical representations, the one or more third graphical representations depicting individual expense items of the expensed amount of the selected one of the one or more second graphical representations.
(Original) The computer program product of claim 17, wherein the program code is readable/executable by the processor to:
receive a selection of one of the one or more third graphical representations; and
present a new graphic providing summary information for the selected one of the one or more third graphical representations, the summary information comprising one or more of an expense number, a subject matter of the expense, an amount of the expense, and a date that the expense occurred.
(Original) The computer program product of claim 14, wherein the program code is readable/executable by the processor to visually indicate that the expense amount of a graphical representation of a total budget is one of approaching and exceeding the total budget amount for the graphical representation.
(Currently Amended) An apparatus, comprising:
means for generating a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a three-dimensional spherical representation of the total budget;
means for generating one or more second graphical representations of categories of sub-budgets of the total budget amount, the one or more second graphical representations comprising three-dimensional spherical representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed; 
means for graphically presenting, on a first display, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first graphical representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation and a size of the first display;
means for dynamically resizing the first graphical representation of the total budget and the one or more second graphical representations of the categories of sub-budgets of the total budget amount relative to one another in response to being presented on a second display that has a different size than the first display;
means for graphically altering at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget satisfying a threshold budget level such that the first graphical representation stands out visually from other graphical representations; and
means for graphically altering at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount satisfying a threshold budget level for the category such that the graphically altered one or more second graphical representations stand[[s]] out visually from the first graphical representation and other second graphical representations.

Reasons for Allowance
3.	Regarding the Claim Rejections under 35 USC § 101, Examiner hereby withdraws the Claim Rejections - 35 USC § 101 of claims 1-12 and 14-20 because the amended claim limitations of “graphically alter at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget satisfying a threshold budget level such that the first graphical representation stands out visually from other graphical representations; and graphically alter at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount satisfying a threshold budget level for the category such that the graphically altered one or more second graphical representations stand out visually from the first graphical representation and other second graphical representations” integrate the abstract idea into a practical application by improving the functioning of the computing technology by dynamically modifying a graphical interface by relocating graphical user interface icons based on use of the icons [See representative independent claims 1, 14, and 20]. Also, the same reasons of patentability under 35 USC § 101 apply to dependent claims (2-12) and (15-19) for depending from independent claims 1 and 14 since they include the limitations of claims 1 and 14.

4.	Regarding the Claim Rejections under 35 USC § 102(a), Examiner hereby withdraws the Claim Rejections - 35 USC § 102(a) of claims 1-12 and 14-20 because the amended claim limitations of "graphically alter at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget satisfying a threshold budget level such that the first graphical representation stands out visually from other graphical representations; and graphically alter at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount satisfying a threshold budget level for the category such that the graphically altered one or more second graphical representations stand out visually from the first graphical representation and other second graphical representations” are not found in the prior art.

Relevant Prior Art
5. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose the specific claimed combination of features listed in the amended claims.
	Kapulkin et al. (U.S. Patent No. 10,564,990) teach graphical user interfaces or visual representations of budgets and related systems and methods for visually presenting a budget and how consumer spending adheres to the budget. Budget elements or panels relate to budget categories, and respective sizes of budget elements indicate respective portions of income allocated to corresponding budget categories. Income amounts or desired savings amounts can be adjusted, in response to which sizes of the selected budget and savings elements are changed. After establishing a budget, the consumer purchases items. Corresponding budget elements are filled to indicate respective allocated amounts of income spent on respective budget elements by the consumer. An empty budget element indicates no money has been spent, a partially filled budget element indicates that some of the allocated income was spent, and a completely filled budget element indicates that all of the allocated income was spent. Overspending may be indicated by emphasizing the budget element. 
	Shergill et al. (U.S. Pub. No. 2012/0130870) teach methods, systems and computer programs for managing finances such as personal budgets. 
	Preston et al. (U.S. Pub. No. 2010/0153242) teach interactively displaying account activity. An analysis of financial transactions associated with a financial unit can be performed by a spending analysis tool, which can display the analysis via a website. The analysis can include, for example, a spending analysis and a budget analysis. The financial transactions are associated with merchants. At least one of the financial transactions is associated with first merchant, a first merchant category, and a member of the financial unit. The spending analysis tool changes the merchant category associated with the at least one of the financial transactions to another merchant category based on a selection of a user. 


6.       As a final matter, any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
7.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696 


/JOSEPH W. KING/Primary Examiner, Art Unit 3696